Citation Nr: 1125397	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10- 05 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUE

Entitlement to an effective date earlier than September 15, 2008 for service connection for post traumatic stress disorder (PTSD) with depression.


REPRESENTATION

Veteran (Appellant) represented by:  New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to June 1983. 


This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in New York, New York.  By that rating decision, the RO granted service connection for PTSD with depression; an initial 50 percent rating was assigned, effective September 15, 2008--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the RO's assignment of an effective date of September 15, 2008 for the award of service connection for PTSD to the Board.

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an effective date earlier than September 15, 2008 for the award of service connection for PTSD.  He maintains that the effective date for the award of service connection for PTSD should be October 2007 when he initially filed his original compensation claim for this disability with a VA representative at the VA Medical Center (VAMC) in Montrose, New York.  (See Veteran's July 2009 letter to the RO). 

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010). The effective date of a reopened claim based on new and material evidence after final disallowance shall be the date of receipt of the new claim, or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(ii).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2010). A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002). Section § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2010).

The facts in this case are simple.  On September 15, 2008, the RO received VA Form 21-4138, wherein the Veteran stated, in part, that he was requesting service connection for "[d]epression which is a result of the Pains in my back."  VA Form 119, Report of Contact, reflects that when a VA employee contacted the Veteran via telephone on September 17, 2008, he stated that he was requesting service connection for PTSD and a depressive disorder.  By a January 2009 rating decision, the RO granted service connection for PTSD with depression; an initial 50 percent rating was assigned, effective September 15, 2008.  The Veteran disagreed with the RO's assignment of an effective date of September 15, 2008 for the award of service connection for PTSD to the Board. 

In a July 2009 letter to VA, the Veteran contended that because he had filed a claim for service connection for PTSD with a VA representative at the VAMC in Montrose, New York in early October 2007, that the effective date for the award of service connection for PTSD should be from that date.  A facsimile (fax) transmission from the Veteran's representative, New York State Division of Veterans Affairs, to the VAMC in Montrose, New York, dated November 6, 2007, included VA Forms 21-4138, Statements in Support of Claim, dated and signed by the Veteran on November 6, 2007 and November 7, 2007.  On VA Form 21-4138, dated and signed by the Veteran on November 6, 2007, he indicated that he was seeking, in part, entitlement to service connection for "PTSD."  Also included in the fax transmission were VA medical records, dated in August and December 2010, showing that the Veteran had received treatment for PTSD.  There is, however, no date stamp indicating when the Montrose, New York VAMC had received (italics added for emphasis) the Veteran's representative's fax with VA Form 21-4138, dated and signed by the Veteran on November 6, 2007, wherein he indicated that he was seeking entitlement to service connection for "PTSD."  A December 2009 Statement of the Case (SOC) reflects that the RO, not the Montrose, New York VAMC, had received the above-referenced facsimile on July 14, July 23, and July 30, 2008.  (See December 2009 SOC).  

In view of the absence of any date stamp reflecting when the Montrose, New York VAMC had received the Veteran's representative's facsimile, dated November 6, 2007, an effort must be made to obtain the original documents, or certified copies from the above-cited VAMC, because it might entitle the Veteran to an effective date earlier than September 15, 2008 for the award of service connection for his PTSD.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC must obtain the original November 6, 2007 fax from the Veteran's representative, New York Division of Veterans Affairs, or a certified copy of it from the Montrose, New York VAMC.  Positive and negative responses should be documented. 

2.  Thereafter, the RO/AMC should readjudicate the issue of entitlement to an effective date earlier than September 15, 2008 for the award of service connection for PTSD with depression.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


